Case 1:18-cv-23125-RNS Document 249 Entered on FLSD Docket 12/17/2019 Page 1 of 7



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                                        CIVIL DIVISION

  STATE FARM MUT. AUTO. INS. CO., and )                 CASE NO.: 1:18-cv-23125-RNS
  STATE FARM FIRE & CAS. CO.,         )
                                      )
              Plaintiffs,             )
  -v-                                 )
                                      )
  HEALTH & WELLNESS SERVICES INC., )
  BEATRIZ MUSE, LAZARO MUSE, HUGO)
  GOLDSTRAJ, MANUEL FRACO,            )
  MEDICAL WELLNESS SERV. INC.,        )
  NOELSANTOS, ANGEL CARRASCO,         )
  JORGE R.COLL, PAIN RELIEF CLINIC )
  OF HOMESTEAD, CORP., JESUS          )
  LORITES&JORGE GOMEZ CORTES          )
                                      )
              Defendants,             )
  ________________________________    )

          DEFENDANT’S RESPONSE AND MEMORANDUM OF LAW IN OPPOSITION
                      TO PLAINTIFFS’ MOTION TO STRIKE

         COMES NOW the Defendant, PAIN RELIEF CLINIC OF HOMESTEAD CORP. (“Pain

   Relief”), by and through undersigned counsel, files this response and memorandum of law in

   opposition to Plaintiffs’ motion to strike. [Doc. 239].
Case 1:18-cv-23125-RNS Document 249 Entered on FLSD Docket 12/17/2019 Page 2 of 7



                                                ARGUMENT

            I.      The Affidavit of Dr. Cortes’ should not be stricken

            1.      State Farm asserts that Dr. Cortes’s affidavit should be stricken because he failed

      to cooperate in discovery. Although Dr. Cortes,’ did not appear for deposition, Pain Relief is

      not a responsible for Cortes’ failure to cooperate.

            2.      There is a reason why State Farm Plaintiffs’ chose not to compel Cortes’ to

      appear for deposition after he failed to appear; Plaintiffs’ decided to default Cortes instead so

      that State Farm can argue, as it does now, that Pain Relief cannot rely on Dr. Cortes as a

      witness. 1 These machinations by State Farm should not go unnoticed. In discovery, Pain

      Relief disclosed that Dr. Cortes’ is the medical director of Pain Relief; that Cortes is the treating

      physician who treated the State Farm patients. State Farm also knew this from onset; State

      Farm alleged in the complaint that Cortes prescribed the services at Pain Relief based on a

      falsified predetermined protocol.

            3.      Although Cortes is in default and therefore cannot contest his own liability, Pain

      Relief would be prejudiced if Pain Relief is barred from calling Cortes as a witness to defend its

      own liability. A corporate defendant can only act through its employees and agents. Ray v.

      Spirit Airlines, 836 F.3d 1340, 1357 (11th Cir. 2016). Cortes is the corporate employee with the

      most knowledge regarding (a) Pain Relief's compliance with the Clinic Act—Cortes is the

      medical director—and (b) why the treatment at issue was prescribed. Thus, Pain Relief cannot

      defend itself without Cortes.



  1
     The fact that Cortes is in default does not prevent Cortes from providing testimony on behalf
  of Pain Relief. See Gov't Employees Ins. Co., v. DG Esthetic and Therapy Center Inc., 2019 WL
  1992930 at 7 n.3 (S.D. Fla. 2019) ("Even if ... a party in default loses his standing in court,
  nothing in [the] case law suggests the loss of standing extends beyond a defendant’s own liability
  in the case and renders him unable to give testimony for the benefit of another party.")
                                                         -1-
Case 1:18-cv-23125-RNS Document 249 Entered on FLSD Docket 12/17/2019 Page 3 of 7



         3.      State Farm relies on Palm Beach Strategic Income, LP v. 358 1276 Canada, Inc.,

   No. 08-cv-80186, 2008 WL 11333491, at *5-6 (S.D. Fla. Dec. 1, 2008). There the Court struck

   the affidavit of a witness filed by the defendant in opposition to the plaintiff’s motion for

   summary judgment because the defendant prevented the plaintiff from deposing the witness.

   This is factually inapposite; Pain Relief did not prevent nor obstruct State Farm from deposing

   Cortes.

        4.       The State Farm also cites S.E.C. v. Cushen, No. 11-cv-20561, 2012 WL

  12864338, at *1-2 (S.D. Fla. May 25, 2012) where the Court struck affidavits submitted by two

  party defendants’ where the defendants' refused to answer questions in deposition by invoking

  the Fifth Amendment. This too is factually inapposite. Pain Relief is not offering testimony on a

  matter where Pain Relief or Cortes' invoked the Fifth Amendment privilege.

  II     The Affidavits of Hernandez and Yaquelin Reyes should not be stricken

        5.       The Affidavits of Diana Hernandez (“Hernandez”) and Yaquelin Reyes (“Reyes”)

  should not be stricken. The general rule is that "[i]f a party fails to provide information or

  identify a witness as required by Rule 26(a) or (e), the party is not allowed to use that

  information or witness to supply evidence on a motion, at a hearing, or at a trial, unless the

  failure was substantially justified or harmless." Fed. R. Civ. P. 37(c)(1). A failure to disclose a

  witness in violation of Rule 26 is harmless where the undisclosed witness with knowledge of the

  relevant facts becomes known during discovery. Industrial Engineering & Development Inc., v.

  Static Control Components Inc., 2014 WL 4983833 (M.D. Tampa 2014); See also Kapche v.

  Holder, 677 F.3d 454, 468 (D.C. Cir. 2012) ("Although Holder did not include Magargle in his

  initial disclosure, her identity nevertheless became known to Kapche during discovery....

  Because Magargle's identity was 'made known' to Kapche, Holder had no obligation to



                                                     -2-
Case 1:18-cv-23125-RNS Document 249 Entered on FLSD Docket 12/17/2019 Page 4 of 7



  supplement his disclosures pursuant to Rule 26(e)(1)(A) [.]"); Chadwick v. Bank of Am., N.A.,

  616 Fed.Appx. 944, 948 (11th Cir. 2015) (declining to strike an affidavit from a loan officer in

  support of a motion for summary judgment because the loan officer verified responses to

  interrogatories, and thus, her knowledge of the case should not have come as a surprise); Great

  Am. Assur. Co. v. Sanchuck, LLC, 8:10–cv–2568–T–33AEP, 2012 WL 3860429 (M.D. Fla.

  2012) (declining to strike a witness' testimony even though that witness was not mentioned in the

  plaintiff’s Rule 26 disclosures because the defendant was already made aware of that person

  through deposition testimony)

        6.       The failure to disclose Reyes under Rule 26 is harmless; State Farm learned of

  Reyes in discovery. In Pain Relief’s verified answers to interrogatories, Pain Relief disclosed to

  that both Annalie Campa (“Campa”) and Reyes were massage therapists employed at Pain

  Relief; that both provided physical therapy at the Pain Relief during the relevant time in

  question. [Doc. 248-1]. After providing these answers, Plaintiffs elected to depose Campa but

  not Reyes. [Doc. 160-1]

         7.      The failure to disclose Hernandez is harmless too where State Farm learned of

   Hernandez by way of Pain Relief’s answers to interrogatories and deposition of Pain Relief’s

   owner, Daniel Collazo (“Collazo). Although Collazo initially testified in deposition that Pain

   Relief did not collect co-payments and deductibles, [Doc. 162, p. 92; LL 5-9], he retracted and

   stated he doesn't handle the collections; that he doesn't know anything about it. [Id., at p. 93;

   LL 1-24] Collazo then stated that Diana [Hernandez] is in charge of collections for copayments

   and deductibles. [Id., at p. 93, LL 9-11] Yet, despite this testimony, Plaintiffs elected not to

   depose Hernandez to explore whether Pain Relief collected copayments and deductibles.




                                                    -3-
Case 1:18-cv-23125-RNS Document 249 Entered on FLSD Docket 12/17/2019 Page 5 of 7



            8.      Pain Relief's failure to disclose Hernandez under Rule 26 is substantially justified.

      Pain Relief did not know, nor had reasons to know, that Hernandez needed to be disclosed as a

      witness under Rule 26 in order to present a defense on the issue of copayment and deducible

      collections. This issue was not framed by the pleadings; it was raised instead for the first time

      when State Farm moved to amend the complaint after discovery cut-off. 2 If this issue was

      framed in State Farm’s pleadings from the onset, Hernandez would have been disclosed as a

      potential witness on that issue pursuant to Rule 26.

            9.      Pain Relief, moreover, did not intentionally mislead State Farm in Pain Relief's

      written responses to State Farm's request for production. Because of mistake, Pain Relief's first

      represented that Pain Relief's had no records indicating collection of copayments and

      deductibles. But when State Farm decided to move to amend the complaint to raise this issue

      after discovery cut-off, the undersigned investigated the matter further, and discovered that Pain

      Relief had receipts which indicate that Pain Relief successfully collected copayments and

      deductibles in unrelated cases. [Doc. 239-5]. When the undersigned inquired why Pain Relief

      represented that it had no such documents, the undersigned discovered that Pain Relief

      misunderstood State Farm’s discovery request as being limited to the State Farm claims for

      which there are no such records—because Pain Relief was unsuccessful in collecting

      copayments or deductibles from the State Farm patients. 3 Id.




  2
    After the discovery cut-off date of August 30, 2019, [Doc. 48], State Farm moved to amend the
  complaint to raise the alleged failure to collect copayments and deductibles on September 26,
  2019. [Doc. 148]. The Court, however, has yet to rule on the motion.
  3
    Shortly after Pain Relief amended its written responses to State Farm’s request for production,
  the misunderstanding was explained in an email to State Farm's counsel on November 14, 2019.
  [Doc. 239-5].
                                                        -4-
Case 1:18-cv-23125-RNS Document 249 Entered on FLSD Docket 12/17/2019 Page 6 of 7



                                           CONCLUSION

         Based on the foregoing arguments, Defendant Pain Relief request that Plaintiffs’ motions

  to strike said affidavits and witnesses be denied.

                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of this document was electronically

   served through the CM/EFC system on this 17th day of November 2019 to counsel of record on

   the attached service list.

                                        Respectfully Submitted,


                                                /s/Christian Carrazana
                                                Christian Carrazana, Esq.
                                                Fla. Bar No.: 188115
                                                CHRISTIAN CARRAZANA, P.A.
                                                P.O. Box 900520
                                                Homestead Florida 33030
                                                Tel No.: (786) 226-8205
                                                Email: christian@carrazana-legal.com
                                                Attorney for Defendant Pain Relief Clinic of
                                                Homestead Corp.




                                                       -5-
Case 1:18-cv-23125-RNS Document 249 Entered on FLSD Docket 12/17/2019 Page 7 of 7



  David Spector, Esq.                     Richard Diaz, Esq.
  Caitlin Saladrigas, Esq.                Attorney at Law
  Holland & Knight LLP                    3127 Ponce De Leon Blvd.
  222 Lakeview Avenue, Suite 1000         Coral Gables Florida 33134
  West Palm Beach Florida 33401           Telephone: (305) 444-7181
  Telephone: (561) 833-2000               Facsimile: (305) 444-8178
  Facsimile: (561) 650-8399               Email: rick@rjdpa.com
  Attorneys for Plaintiff                 Attorneys for Defendants Medical Wellness
                                          Services Inc., Beatrize Muse, Lazaro Muse and
  Karen B. Parker, Esq.                   Noel Santos
  Karen B. Parker P.A.
  2550 S. Bayshore Drive, Suite 102       Louis V. Martinez, Esq.
  Coconut Grove Fl 33133                  DIAZ, REUS, & TARG LLP
  Telephone: (305) 343-8339               3400 Miami Tower
  Email: kparker@kbparkerlaw.com          100 SE 2nd St.
  Attorney for Defendant Jesus Lorites    Miami Florida 33131
                                          Telephone: (305) 375-9220
  Michael Nicoleau, Esq.                  Facsimile: (305) 375-8050
  NICOLEAU LAW                            Email: lmartinez@diazreus.com
  11900 Biscayne Blvd., Suite 770         Attorney for Defendant Health & Wellness
  N. Miami Florida 33181-2737             Services Inc.
  Telephone: (305) 438-7883
  Email: michael@nicoleaulaw.com
  Email: eservice@nicoleaulaw.com
  Attorney for Defendant Hugo Goldstraj
